Citation Nr: 1716240	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus, type II, or exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) in April 2011.  A copy of the transcript is of record. 

The issue was previously remanded by the Board in February 2015 and July 2016 for additional development. 

The issue of entitlement to service connection for hypothyroidism is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Previously, the Veteran was afforded a VA examination for his hypothyroidism in April 2015.  The examiner opined that the Veteran's hypothyroidism was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  The rationale was merely a reiteration of the September 2008 VA examination report that indicated there is an increased risk for hypothyroidism among those with diabetes.  Specifically, the prevalence of hypothyroidism increases to 10 percent among people with diabetes, and because the Veteran has diabetes he has a greater risk of having hypothyroidism.  The examination concluded, however, that hypothyroidism is not a complication of diabetes, but the risk of thyroid disease increases because of the diabetes.  The Board previously found the April 2015 examiner's opinion to be insufficient as to whether the Veteran's hypothyroidism was caused by his service-connected diabetes and the opinion failed to address whether the Veteran's diabetes aggravated his hypothyroidism. 

Pursuant to the Board's July 2016 remand request, an October 2016 addendum medical opinion was obtained.  The VA examiner opined that the Veteran's hypothyroidism was less likely than not incurred in or caused by the Veteran's service.  The addendum opinion also states that diabetes mellitus, type II, has not caused nor has it aggravated the Veteran's hypothyroidism.  The examiner provided that there is no relationship between diabetes mellitus, type II, and hypothyroidism after review of research literature.  The examiner did not support this conclusion with any rationale and did not include citation to pertinent evidence of the record and/or medical authority as instructed by the Board's July 2016 remand.  As a result, the October 2016 addendum opinion is incomplete.  Accordingly, as the Veteran has not yet been provided a VA examination that adequately addresses the issue presented, to include fully explained rationale, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268   (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination by an examiner who has not previously examined him.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must consider the Veteran's statements regarding onset, symptoms, and  history.  

Following review of the entire claims file, the examiner must provide an opinion on the following:

(a) Is it as least as likely as not (50 percent or greater probability) that the Veteran's hypothyrodism is related to or had its onset during active service, to include herbicide exposure? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypothyrodism was proximately caused by his service-connected diabetes mellitus? 

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypothyrodism has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected diabetes mellitus? 

In providing the above opinions, the examiner is specifically requested to reconcile his or her opinions with the other opinions of record. 

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of any medical literature reviewed.  In this regard, the examiner should comment on the medical articles provided by the Veteran in the January 2015 Appellate Brief.

Lastly, the Board directs the VA examiner's attention to the statements made by the Veteran's daughter, a Registered Nurse, during the April 2011 DRO hearing and in a September 2014 letter.
2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

